COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Agee
Argued at Salem, Virginia


AMANDA LOVING BARR
                                           MEMORANDUM OPINION * BY
v.   Record No. 1150-01-3         CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                APRIL 9, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                        A. Dow Owens, Judge

          Wayne D. Inge for appellant.

          Amy L. Marshall, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Amanda Loving Barr (appellant) appeals her conviction in a

bench trial of two counts of forgery in violation of

Code § 18.2-172. 1   Appellant contends the trial court erred in

(1) denying her motion to strike five of the Commonwealth's

exhibits because they were not properly authenticated as a

business record, (2) failing to grant her motion to strike

because there was a misnomer in the indictment which the




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
      Appellant was indicted for six counts of forgery, five
counts of felony false pretenses, and one count of attempted
felony false pretenses. She was found not guilty of the other
charges.
Commonwealth failed to amend, (3) excluding as hearsay a part of

her husband's testimony, and (4) holding that the evidence was

sufficient to support her forgery convictions.     Finding no

error, we affirm.

                          I.    BACKGROUND

     Under familiar principles of appellate review, we examine the

evidence in the light most favorable to the Commonwealth, the

prevailing party below, granting to it all reasonable inferences

fairly deducible therefrom.    See Juares v. Commonwealth, 26 Va.

App. 154, 156, 493 S.E.2d 677, 678 (1997).

     So viewed, the evidence established that appellant's

husband, Tim Barr, worked for Manpower International, Inc.

(Manpower), a temporary staffing agency, from January 2, 1997 to

June 4, 1999 as an on site contract worker at Ericsson.

Appellant had also worked for Manpower and had been placed at

Ericsson in a clerical position.      Manpower had office space

within Ericsson's building in order to supervise Manpower's

employees who did temporary work at Ericsson.     On June 7, 1999,

Tim Barr began full time employment with Ericsson at the same

plant.   At this time he was no longer entitled to payments from

his job with Manpower.

     At trial, Ann Ward (Ward), the area manager and records

keeper for Manpower, testified that Manpower employees received

payment based on time sheets that are filled out by the employee


                              - 2 -
and signed by their immediate supervisor.   Ward stated that the

time sheets were available at any of Manpower's offices and

employees could pick up more than one at a time.   Time sheets

could be held for up to three or four weeks and could be turned

in by anyone.

     Manpower received six separate time sheets with Tim Barr's

name on them with claims for work he had done at the Ericsson

plant from June 7, 1999 to July 25, 1999.   Each time sheet was

signed with the purported signature of a Manpower supervisor.

During this time, Tim Barr was not an employee of Manpower, but

was directly employed by Ericsson and thus not entitled to

additional compensation from Manpower.   Manpower paid all but

the last time sheet by direct deposit into the Barrs' joint

checking account.   One of the direct deposit statements was

mailed to Tim Barr at Manpower rather than his home address.

     Manpower discovered that Tim Barr had been paid for work

done while he was not their employee.    Investigator P.K. Morris

(Morris) interviewed appellant and her husband.    While talking

with Morris, appellant stated that "she did not fill out any of

the Manpower time slip forms and had no idea who did it."

Appellant also claimed that she and Tim Barr had no financial

difficulties and that she did not know why the unauthorized

deposits were made to their joint checking account.




                            - 3 -
        On August 4, 1999, Morris executed a search warrant at the

Barr home and found a computer generated printout of a Wachovia

bank statement with a July 22, 1999 deposit of $610.48 from

Manpower highlighted.    The time slips, handwriting and

fingerprint samples from Tim Barr and appellant were sent to the

state laboratory for analysis.

        Catherine Johnson (Johnson), a forensic scientist, analyzed

the submitted samples for fingerprints.    She found two of

appellant's fingerprints on Commonwealth's exhibit five, a time

sheet for the week ending June 13, 1999, and two of appellant's

fingerprints on Commonwealth's exhibit nine, a time sheet for

the week ending July 18, 1999.    No fingerprints on any of the

other time sheets could be traced to either appellant or Tim

Barr.    However, Johnson testified that the absence of

fingerprints did not mean that a person had not handled the

item.

        Richard Horton (Horton), a forensic document examiner,

compared each of the five time sheets to known handwriting

samples for appellant and Tim Barr.    He concluded that

appellant, to the exclusion of all others, wrote the printed

customer and employee information.    He opined that there were

"indications" that appellant wrote the work hours and forged the

signature of Adelle Locatelli, the signing supervisor.     Horton

defined "indications" as a "very good similarity between the


                              - 4 -
personal handwriting characterstics, between the questioned and

the known writing, and I think there's only – that it's very

unlikely that someone other than a person who's writing it and

comparing it to is the author."     Because the signature of Tim

Barr did not appear to be a free and natural writing, Horton

stated that it "could be an imitation" and "doesn't lend itself

to comparison."   Horton noted that while different inks were

used for different documents, each individual form contained

only one type of ink, which suggested that the same person and

same instrument prepared all parts of the form.

     Adelle Locatelli, the authorized signatory, stated that she

had not signed any of the forms.    She further testified that

appellant told her she was having financial difficulties.

During the time period of the forgeries, appellant's bank

accounts showed negative balances, overdraft fees and

insufficient funds fees.

     Tim Barr testified that he had not filled out any of the

time sheets.   The trial court sustained a hearsay objection when

appellant's counsel asked him "Now, as far as the time tickets

themselves, okay, did your wife, Amanda, write any of those?"

     The trial court found appellant guilty of two counts of

forgery and on May 1, 2001, denied a motion to set aside the

verdict.




                            - 5 -
                   II.   TIME SHEET ADMISSIBILITY

     "The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be

disturbed on appeal in the absence of an abuse of discretion."

Blain v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842

(1988).   "[A] trial court 'by definition abuses its discretion

when it makes an error of law.'"     Shooltz v. Shooltz, 27 Va.

App. 264, 271, 498 S.E.2d 437, 441 (1998) (quoting Koon v.

United States, 518 U.S. 81, 100 (1996)).

     Rule 5A:18 provides that "[n]o ruling of the trial court

. . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the

time of the ruling, except for good cause shown or to enable the

Court of Appeals to attain the ends of justice."

           "The main purpose of requiring timely
           specific objections is to afford the trial
           court an opportunity to rule intelligently
           on the issues presented, thus avoiding
           unnecessary appeals and reversals. In
           addition, a specific, contemporaneous
           objection gives the opposing party the
           opportunity to meet the objection at that
           stage of the proceeding."

Ohree v. Commonwealth, 26 Va. App. 299, 307, 494 S.E.2d 484, 488

(1998) (emphasis added) (quoting Weidman v. Babcock, 241 Va. 40,

44, 400 S.E.2d 164, 167 (1991)).

     During the direct examination of Ward, the Commonwealth

offered into evidence the time sheets as its exhibits five


                             - 6 -
through ten.   Appellant did not object and in fact agreed to

their admissibility.   After both parties concluded their

examination of Ward, appellant then moved to strike the time

sheet evidence because Ward was not the custodian of the

records.   The trial court denied the motion as untimely.

     "'To be timely, an objection to the admissibility of

evidence must be made when the occasion arises-–that is, when

the evidence is offered, the statement made or the ruling

given.'"   Zook v. Commonwealth, 31 Va. App. 560, 568, 525 S.E.2d
32, 35-36 (2000) (quoting Harward v. Commonwealth, 5 Va. App.
468, 473, 364 S.E.2d 511, 513 (1988)).    "[T]he contemporaneous

objection rule does not preclude the trial court, in the

exercise of its sound discretion, from entertaining a late

objection and excluding inadmissible evidence after it has been

introduced."   Id. at 568, 525 S.E.2d at 36 (emphasis added).

     Thus, the issue in the instant case is whether, as a matter

of law, the trial court abused its discretion in finding

appellant's motion untimely.   Appellant contends that her

failure to make a contemporaneous objection to the admission of

the time sheets should not bar consideration of this issue

because this was a bench trial.     We disagree.

     First we note that at trial appellant treated the

admissibility of the information contained in the time sheets as




                            - 7 -
"hearsay" and controlled by the business records exception. 2

This was the basis for her late objection to exhibits five

through ten.

          It is clear that Ms. Ward is not the
          custodian of those records. You know,
          although they may be business records kept
          in the normal course of business, those
          originals weren't in her custody. And, they
          can't be introduced without an objection. I
          frankly just didn't know where the
          examination was going to go.

     Assuming without deciding that the admissibility of these

records was controlled by the business records requirements,

this case falls within the rationale of Sparks v. Sparks, 24 Va.

App. 279, 482 S.E.2d 69 (1997).    The records were admissible

because Ward "had access to all of [Manpower's] records, [they]

were the original records entered in the regular course of

[Manpower's] business, and that [s]he obtained them from the


     2
      We note on appeal the Commonwealth argues that the
information contained in the records, i.e. that Tim Barr had
worked certain hours and was therefore owed money, was not
offered for the truth of the information contained therein but
was offered to show that the time sheets were a false writing
and thus was not hearsay. While we agree with this contention,
it was not presented to the trial court and as a result does not
meet the requirements for a "right result for the wrong reason"
analysis. "[A]n appellate court may affirm the judgment of a
trial court when it has reached the right result for the wrong
reason, so long as the correct reason and its factual basis were
presented at trial." McLellan v. Commonwealth, 37 Va. App. 144,
155, 554 S.E.2d 699, 704 (2001) (quoting Driscoll v.
Commonwealth, 14 Va. App. 449, 452, 417 S.E.2d 312, 313-14
(1992)). It may not be used if the correct reason for affirming
the trial court was not raised in any manner at trial. Eason v.
Eason, 204 Va. 347, 352, 131 S.E.2d 280, 283 (1963).

                           - 8 -
place where they were properly kept in custody."      Id. at 283,

482 S.E.2d at 71.

     Ward, Manpower's custodian of the records, testified (1)

regarding the chain of custody of these "original" records, (2)

that the company relied on these records in paying $585.34 and

$610.48 to appellant, and (3) that the company suffered a loss

as a result of the forged documents.   Ward's detailed knowledge

of how the company's records were maintained and her access to

the originals establish the trustworthiness and reliability of

the records.   Thus, the trial court did not "make an error of

law" in allowing the time sheets to be admitted.      See Shooltz,
27 Va. App. at 271, 498 S.E.2d at 441.      Therefore we find no

error in the trial court's ruling.

     Under the facts of this case, the trial judge did not abuse

his discretion in ruling that appellant's objection was untimely

and the time sheets were admissible.

                          III.   MISNOMER

     Appellant next contends that a misnomer in the indictment

which the Commonwealth failed to amend requires dismissal of the

two remaining forgery charges.

     "Misnomer of a victim [in an indictment] is not fatal when

the victim's identity is made clear at trial."      Bassett v.

Commonwealth, 222 Va. 844, 855, 284 S.E.2d 844, 851 (1981).

"The purpose of an indictment is to give the accused notice of


                            - 9 -
the nature and character of the offense charged."    Cantwell v.

Commonwealth, 2 Va. App. 606, 608, 347 S.E.2d 523, 524 (1986).

     The indictments charged appellant with forging documents to

the prejudice of the rights of Manpower Temporary Services.

Ward, a manager with the parent company, Manpower, Inc.,

testified that "Manpower International, Inc." was the Virginia

arm of the company that provided temporary workers and that the

documents were Manpower's time sheets.   The victim's identity

was made clear through Ward's testimony, and appellant was

clearly on notice that the victim was her husband's former

employer.   Thus, the trial court did not err in denying

appellant's motion to dismiss the indictments.

                 IV.   SUFFICIENCY OF THE EVIDENCE

     Appellant next argues that the Commonwealth's evidence does

not exclude the possibility that she handled the two time sheets

for an innocent purpose before the time sheets entered the

Manpower payment system.

     In reviewing sufficiency of the evidence, "the judgment of

the trial court sitting without a jury is entitled to the same

weight as a jury verdict."    Saunders v. Commonwealth, 242 Va.
107, 113, 406 S.E.2d 39, 42, cert. denied, 502 U.S. 944 (1991).

     "[T]he trial court's judgment will not be set aside unless

plainly wrong or without evidence to support it."    Hunley v.

Commonwealth, 30 Va. App. 556, 559, 518 S.E.2d 347, 349 (1999).


                             - 10 -
     "Circumstantial evidence 'is as competent and is entitled

to as much weight as direct evidence, provided it is

sufficiently convincing to exclude every reasonable hypothesis

except that of guilt.'"   Taylor v. Commonwealth, 33 Va. App.
735, 737, 536 S.E.2d 922, 923 (2000) (quoting Coleman v.

Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876 (1983),

cert. denied, 465 U.S. 1109 (1984)).     "The Commonwealth need

only exclude reasonable hypotheses of innocence that flow from

the evidence, not those that spring from the imagination of the

defendant."   Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433
S.E.2d 27, 29 (1993).

     The credibility of a witness and the inferences to be drawn

from proven facts are matters solely for the fact finder's

determination.   See Long v. Commonwealth, 8 Va. App. 194, 199,

379 S.E.2d 473, 476 (1989).    In its role of judging witness

credibility, the fact finder is entitled to disbelieve the

self-serving statements of the accused and to conclude that the

accused is lying to conceal his guilt.     See Speight v.

Commonwealth, 4 Va. App. 83, 88, 354 S.E.2d 95, 98 (1987) (en

banc).

     In pertinent part, Code § 18.2-172 provides that "[i]f any

person forge any writing, . . . to the prejudice of another's

right, or utter, or attempt to employ as true, such forged




                              - 11 -
writing, knowing it to be forged, he shall be guilty of a Class

5 felony."

     "Forgery is a common law crime in Virginia . . . [and] is

defined as the false making or materially altering with intent

to defraud, of any writing which, if genuine, might apparently

be of legal efficacy, or the foundation of legal liability."

Dillard v. Commonwealth, 32 Va. App. 515, 517, 529 S.E.2d 325,

326 (2000) (citing Fitzgerald v. Commonwealth, 227 Va. 171, 173,

313 S.E.2d 394, 395 (1984)).

     The evidence, when properly viewed, established that

appellant was the author of the two fraudulent time sheets.

Catherine Johnson, a fingerprint expert, testified that

appellant's latent fingerprints were on Commonwealth's exhibits

five and nine.   Richard Horton, a handwriting expert, testified

that appellant wrote out the printed customer and employee

information.   He stated that there were "indications" that

appellant wrote the work hours and forged the signature of the

signing supervisor.   Only one type of ink was used on the time

sheets, indicating to the expert that the time sheets were

filled out at the same time.   Appellant denied she ever filled

out the time sheets and denied she was having financial

problems.    However, her bank statements showed negative balances

and overdraft fees.   The trial court could consider her

untruthful statements and conclude that she was lying to conceal


                             - 12 -
her guilt.     See Speight, 4 Va. App. at 88, 354 S.E.2d at 98.

The evidence as a whole is sufficient to prove beyond a

reasonable doubt that appellant forged the time sheets.

                              V.   HEARSAY

     Lastly, appellant contends that the trial court erred in

failing to allow her husband to answer the question "[D]id your

wife, Amanda, write any of those [time sheets]?"     Appellant

argues that the trial court erred in sustaining the

Commonwealth's hearsay objection.      The trial court allowed

appellant to proffer her husband's excluded testimony while

hearing the motion to set aside the verdict.     The judge denied

the motion, stating "I think there was sufficient evidence, more

than sufficient evidence for the Court's finding, and I confirm

its finding of guilt."

     Appellant's proffer included that:

             Mr. Barr would have testified that he did,
             in fact, recognize his wife's handwriting on
             the exhibits, that that was her handwriting
             in the employee section and in the employer
             section and that he knows that by virtue of
             the fact that he's been married to her, not
             what she has told him. He would further
             testify that the rest of the writings on
             each of the exhibits were not hers, and that
             he knows that once again by virtue of being
             her husband and having lived with her and
             seen her handwriting for a period of time.
             He would also testify that he did not make
             any of the writing on any of the documents.

             Now, he would further testify that there was
             a period of time in which his wife was also


                              - 13 -
            a temporary employee at Ericsson and . . .
            when they were visiting, his wife would
            handle [the time sheets] and would write in
            the generic portions of those exhibits.

     Assuming the exclusion of this testimony to be error, it is

harmless.

     "[A] non-constitutional error is harmless '[w]hen it

plainly appears from the record and the evidence given at trial

that the parties have had a fair trial on the merits and

substantial justice has been reached.'"     Lavinder v.

Commonwealth, 12 Va. App. 1003, 1005-06, 407 S.E.2d 910, 911

(1991) (en banc) (quoting Code § 8.01-678) (emphasis removed).

This determination requires that we ascertain "whether, as a

matter of law, [the] decision by the fact finder was affected by

the error."    Id.   "[I]f not, the error is harmless."   Id.   "An

error does not affect a verdict if a reviewing court can

conclude . . . that, had the error not occurred, the verdict

would have been the same."     Id. at 1005, 407 S.E.2d at 911; see

Galbraith v. Commonwealth, 18 Va. App. 734, 743-44, 446 S.E.2d
633, 639 (1994).

     Factors appropriate to consider in making a harmless error

analysis include "the importance of the witness' testimony in

the prosecution's case . . . and . . . the overall strength of

the prosecution's case."     Maynard v. Commonwealth, 11 Va. App.
437, 448, 399 S.E.2d 635, 641-42 (1990) (en banc) (quoting



                              - 14 -
Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986)).    If it

"plainly appears" that the Commonwealth's case was no "less

persuasive," exclusive of the disputed evidence, any related

error did not affect the outcome of the trial.   Galbraith, 18
Va. App. at 744, 446 S.E.2d at 639.

     The trial court, after hearing the proffer, found that

there was "more than sufficient evidence" to convict appellant.

Husband's disclaimer that his wife did not write the time sheets

was outweighed by the expert testimony of the fingerprint and

handwriting expert witnesses.   The overall strength of the

Commonwealth's case was not undermined by this testimony and

under such circumstances, any error with respect to appellant's

husband's testimony was clearly insignificant to the result.

Thus, despite the exclusion of husband's testimony, the record

provides overwhelming evidence of appellant's guilt.   For the

foregoing reasons, we affirm.

                                                          Affirmed.




                           - 15 -